     Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           ) No. 3:20-cr-72-AWT
v.                                         ) No. 3:12-cr-23-AWT
                                           )
JONATHAN TORRES                            ) February 22, 2021
__________________________________________)

                   DEFENDANT’S SENTENCING MEMORANDUM

       Defendant Jonathan Torres awaits sentencing via Zoom on March 4, 2021. Arrested

April 16, 2020, Mr. Torres has spent the first year of his sentence in prison during a

pandemic. Counsel has met with him in person just one time, for about 10-15 minutes. Each

of us wore masks, and we stood in opposite corners of the room, raising our voices a bit to be

heard. These are not normal times.

       Remove the pandemic, and this case begins to line up with many seen in federal

court. For example, Mr. Torres was on supervised release. He struggled financially, and he

struggled with substance abuse. He tried to make things work with immediate “family,”

comprised of his girlfriend and her kids, for whom he filled the role of father. He also tried

to maintain connections with his siblings and other family members.

       His personal history also is all too familiar in terms of the poverty, the lack of

education, the exposure to violence, drug trafficking, and other criminal activity. His history

with his mother is somewhat salient, in that Mr. Torres appears to have learned his behaviors

at home, as reflected in many areas, including that they were codefendants in his prior federal

case. Mr. Torres still loves her, as he does the family and friends that he longs to help but

who either cause or permit his downfalls.
     Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 2 of 17




       Mr. Torres’s financial struggles, active drug addiction, and poor decisionmaking led

to short cuts to make money, and his exposure to violence (he was shot in 2019) interlaced

his possession of a firearm. The extent of Mr. Torres’s addiction and decisonmaking appears

to place him in a sub-group of addicts where a positive drug test should yield an immediate

return to the courtroom. While many addicts struggle with success, failure, relapse, etc., and

are best served by the gradual steps of outpatient treatment, then intensive outpatient

treatment, and then in-patient treatment, Mr. Torres needs more help and more supervision.

He had an opportunity, especially when released following his arrest for possessing a

firearm, and he could not handle it.

       Given these circumstances, a Guidelines sentence appears appropriate. Mr. Torres

requests that the Court depart to the Guidelines range in the plea agreement, 46-57 months

(the PSR has a higher criminal history category, resulting in a range of 57 to 71 months).

The Guidelines range for the violation is 18-24 months. In recognition that the pandemic has

caused Mr. Torres to experience a more punitive and less rehabilitative period of time in

prison, and with prison conditions hopefully improving but the end of the pandemic not yet

certain, the Court should run the sentence on for the violation concurrent, such that Mr.

Torres’s total sentence is no greater than 60 months. That term will serve to punish Mr.

Torres and, to some extent deter him, although that latter purpose may be better served by

conditions of supervised release that steer him more directly towards his rehabilitation, and

for which the intentional failure to comply should receive little tolerance.




                                               2
     Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 3 of 17




                                         ARGUMENT

I.     THE BASIC SENTENCING FRAMEWORK

       The Court must impose a sentence that is “sufficient, but not greater than necessary.”

18 U.S.C. § 3553(a). Title 18, United States Code § 3553(a) provides a litany of factors for

the Court to consider in making its determination of a reasonable sentence, of which the

following are the most pertinent here:

               (1)    the nature and circumstances of the offense and the history and
                      characteristics of the defendant;

               (2)    the need for the sentence imposed –

                      A.      to reflect the seriousness of the offense, to promote respect for
                              the law, and to provide just punishment for the offense;

                      B.      to afford adequate deterrence to criminal conduct;

                      C.      to protect the public from further crimes of the defendant; and

                      D.      to provide the defendant with needed education or vocation
                              training, medical care, or other correctional treatment in the
                              most effective manner;

               (3)    the kinds of sentence available;

               (4)    the kinds of sentence and sentencing range established for –

                      A.      the applicable category of offense committed by the applicable
                              category of defendant as set forth in the Guidelines

                      B.      .      .       .       .

               (5)    any pertinent policy statement –

                      A.      issued by the Sentencing Commission . . .

               (6)    the need to avoid unwarranted sentence disparities among defendants
                      with similar records who have been found guilty of similar conduct; . .
                      .




                                                 3
      Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 4 of 17




II.    SEVERAL FACTS IMPACT THE APPLICATION OF THE 3553(a)
       FACTORS IN DETERMINING A SUFFICIENT SENTENCE.

       A.      “[T]he nature and circumstances of the offense” Are Significant But
               Should Not Be Overly Determinative.

       The first sentencing factor, 18 U.S.C. § 3553(a)(1), can be broken into several

components of significance here, starting with “the nature and circumstances of the offense.”

Mr. Torres pled guilty to one count of possession with intent to distribute and distribution of

fentanyl, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), and one count of unlawful

possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). There is

no mandatory minimum prison term, and the maximum term is 20 years for fentanyl

distribution and 10 years for the unlawful firearms possession, with at least three years of

supervised release to follow. There are no issues concerning violence, although the risks

associated with possessing firearms in a car and with fentanyl are noteworthy.

       That this case involves drug dealing and his prior federal case involved drug dealing

prompts comparison. The circumstances of the offenses are different. In the prior case, Mr.

Torres was subject to an investigation that involved 400-700 grams of heroin, and he was

committing the offense with his mother, largely operating out of their home. This time, there

were a number of controlled purchases that occurred in more than one location and involved

smaller quantities, totaling approximately 16 to 24 grams of fentanyl. See Plea Agreement,

ECF No. 34, at 4. Unlike last time, which involved quantities triggering a 5-year minimum,

the parties determined that the resulting Guidelines range for the distribution charge would

be 30-37 months (albeit with the lower criminal history category determined by the parties at

the time of Mr. Torres’s guilty plea). See id. at 5.




                                                4
     Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 5 of 17




          Here, there is the additional count for Mr. Torres for his unlawful possession of a

firearm. In his prior case, although not a subject of his plea agreement, there was evidence to

indicate that Mr. Torres intended to purchase 4 firearms. See PSR, ¶ 42. The circumstances

here, having possession of a firearm in a glove box while with others and there being

evidence of drug dealing, connote a different type of risk, but the prior event involved a

potential exchange of 20 grams of raw heroin for the firearms, after prior controlled

purchases for 20 grams of the same.

          The circumstances in the present clearly are serious but also less serious than in the

prior case. The absence of a mandatory minimum term evidence that point, but so do a

comparison of the scope of the activity, the quantities involved, and that Mr. Torres’s more

recent offense does not involve a number of codefendants and other participants. The

firearm conduct is different, but present in both instances and which is more concerning is

debatable. Mr. Torres had been shot prior to his possession in February; while providing

some context for his possession, the law plainly does not recognize those circumstances as

excusing his possession. Here, though, the firearm plays a significant role in the Guidelines

calculation, providing the basis for the offense level calculations, including a significant 4-

level enhancement due to the firearm having been possessed in connection with another

felony.

          In sum, the more recent offense conduct is serious, but the statutory scheme does not

limit the Court’s statutory discretion to a mandatory minimum prison term. The Guidelines

recommend a lower range in this case than in the prior one, and that lower range

appropriately reflects the lesser conduct. The prior sentence should not, therefore,

particularly influence the sentence, especially given that the Guidelines already reflect that




                                                 5
        Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 6 of 17




prior conviction in determining the base offense level (raising it from 14 to 20) and the

criminal history category (providing five points towards the total; three points for the

sentence and two points for the instant offense occurring while on supervised release).-

         B.     “[T]he history and characteristics of the defendant” Impact The
                Calculation Significantly.

         The second component of the first sentencing factor, 18 U.S.C. § 3553(a)(1), requires

that the Court, to the extent possible, take a close examination of who the defendant is, apart

from the conduct at issue in the case at hand. Several considerations impact the analysis

here.

         For example, the Court of Appeals and even the Guidelines recognize that in

extraordinary circumstances, childhood experiences, particularly abuse, can impair a person’s

mental and emotional conditions to the point that this background contributes to the

defendant’s commission of the offense. See United States v. Rivera, 192 F.3d 81, 84 (2d Cir.

1999); see also United States v. Floyd, 945 F.2d 1096 (9th Cir. 1991) (affirming departure

from guideline range of 30 years to 17 years because of defendant’s abandonment by his

parents and lack of guidance as a youth, rendering defendant less culpable). Even without a

finding that a defendant’s mental or emotional conditions are impaired, courts have

recognized that a defendant’s tragic personal history may warrant a departure. See United

States v. Lopez, 938 F.2d 1293, 1297-99 (D.C. Cir. 1991) (remanding for consideration of

departure where defendant was exposed to significant violence as a youth, including his

mother being murdered by his stepfather, and grew in slums).

         As the courts have recognized, the adversity of youth is not something that any one

person can just choose to overcome. Similarly, studies today inform that assessing someone




                                               6
     Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 7 of 17




is no longer just looking at a person’s immediate circumstances and the decisions made in a

particular moment.

               Although genetic variability clearly plays a role in stress reactivity,
               early experiences and environmental influences can have
               considerable impact. Beginning as early as the prenatal period,
               both animal and human studies suggest that fetal exposure to
               maternal stress can influence later stress responsiveness. In
               animals, this effect has been demonstrated not only in the offspring
               of the studied pregnancy but also in subsequent generations. The
               precise biological mechanisms that explain these findings remain
               to be elucidated, but epigenetic modifications of DNA appear
               likely to play a role.

               Early postnatal experiences with adversity are also thought to
               affect future reactivity to stress, perhaps by altering the developing
               neural circuits controlling these neuroendocrine responses.
               Although much research remains to be performed in this area,
               there is a strong scientific consensus that the ecological context
               modulates the expression of one’s genotype. It is as if experiences
               confer a “signature” on the genome to authorize certain
               characteristics and behaviors and to prohibit others. This concept
               underscores the need for greater understanding of how stress “gets
               under the skin,” as well as the importance of determining what
               external and internal factors can be mobilized to prevent that
               embedding process or protect against the consequences of its
               activation.

Jack P. Shonkoff, MD, et al, Technical Report, The Lifelong Effects of Early Childhood

Adversity and Toxic Stress, AMERICAN ACADEMY OF PEDIATRICS (2012), at e235

(emphasis added).

       Likewise, past assumptions that children will, in essence, “grow out of it” are no

supportable.

               Within this same context, the health dimension of early childhood
               policy has focused largely on the traditional components of
               primary pediatric care, such as immunizations, early identification
               of sensory impairments and developmental delays, and the prompt
               diagnosis and treatment of medical problems. That said, as
               advances in the biomedical sciences have generated growing
               evidence linking biological disruptions associated with adverse



                                               7
Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 8 of 17




       childhood experiences (ACE) to greater risk for a variety of
       chronic diseases well into the adult years, the need to
       reconceptualize the health dimension of early childhood policy has
       become increasingly clear. Stated simply, the time has come to
       expand the public’s understanding of brain development and shine
       a bright light on its relation to the early childhood roots of adult
       disease and to examine the compelling implications of this
       growing knowledge base for the future of pediatric practice.

       The potential consequences of toxic stress in early childhood for
       the pathogenesis of adult disease are considerable. At the
       behavioral level, there is extensive evidence of a strong link
       between early adversity and a wide range of health-threatening
       behaviors. At the biological level, there is growing documentation
       of the extent to which both the cumulative burden of stress over
       time (eg, from chronic maltreatment) and the timing of specific
       environmental insults during sensitive developmental periods (eg,
       from first trimester rubella or prenatal alcohol exposure) can create
       structural and functional disruptions that lead to a wide range of
       physical and mental illnesses later in adult life. A selective
       overview of this extensive scientific literature is provided below.
       The association between ACE and unhealthy adult lifestyles has
       been well documented. Adolescents with a history of multiple risk
       factors are more likely to initiate drinking alcohol at a younger age
       and are more likely to use alcohol as a means of coping with stress
       than for social reasons. The adoption of unhealthy lifestyles as a
       coping mechanism might also explain why higher ACE exposures
       are associated with tobacco use, illicit drug abuse, obesity, and
       promiscuity, as well as why the risk of pathologic gambling is
       increased in adults who were maltreated as children.

       Adolescents and adults who manifest higher rates of risktaking
       behaviors are also more likely to have trouble maintaining
       supportive social networks and are at higher risk of school failure,
       gang membership, unemployment, poverty, homelessness, violent
       crime, incarceration, and becoming single parents. Furthermore,
       adults in this high-risk group who become parents themselves are
       less likely to be able to provide the kind of stable and supportive
       relationships that are needed to protect their children from the
       damages of toxic stress. This intergenerational cycle of significant
       adversity, with its predictable repetition of limited educational
       achievement and poor health, is mediated, at least in part, by the
       social inequalities and disrupted social networks that contribute to
       fragile families and parenting difficulties.




                                       8
     Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 9 of 17




Id. at e237 (emphasis added). Mr. Torres is typical of what is more often seen in adults who,

as children, where suffered from abuse and neglect.

               Few associations in the mental health literature are as well
               established as the relationship between child abuse and neglect and
               adverse psychological consequences among adults. Adults who
               report experiences of abuse and neglect as children, compared to
               those who do not, also report considerably higher rates of virtually
               every type of psychopathology, including depression, anxiety, drug
               and alcohol disorders, personality disorders, and generalized
               distress.

Allan V. Horwitz et al, The Impact of Child Abuse and Neglect on Adult Mental Health: A

Prospective Study, JOURNAL OF HEALTH & SOCIAL BEHAVIOR (June 2001), at 184

(citation omitted).

       Simply put, Mr. Torres, like many others, cannot simply choose to break free from his

addictions or to simply get over his life experiences. Those aspects are part of who he is, and

among the facts to be weighed in determining his sentence in accordance with 18 U.S.C.

3553(a).

       Indeed, Mr. Torres’s childhood was marred with instability. From birth, Mr. Torres’s

relationships with his parents was, at best, tumultuous. His father played a prominent role for

about two to three years but otherwise was absent. See PSR, ¶¶ 52, 56. His mother had

boyfriends, but that exposed Mr. Torres to witnessing his mother suffer physical abuse,

leaving him feeling helpless because he “couldn’t do anything to stop” it. PSR, ¶ 53. She

used drugs, which Mr. Torres came to understand and eventually witness and, ultimately, use

himself. ¶ 57. His mother was his primary codefendant in his prior federal case. Mr.

Torres’s grandmother had a prominent role, but her husband abused Mr. Torres’s sister,

ripping the family apart. PSR, ¶ 55.

       Outside the home, life was not any more stable.



                                               9
    Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 10 of 17




                Mr. Torres reported that he was raised in the North End of Hartford, where
                he experienced drugs, violence, gang activity, and other criminal activity
                typically associated with low-income housing areas. He would hear
                gunshots at night and witness drug use on the streets. Mr. Torres said he
                was not a victim of any violence. He said when he lived in the South End
                of Hartford the environment did not really change and it was also a bad
                neighborhood.

PSR, ¶ 54. Mr. Torres did not see school as a refuge, dropping out in 9th grade. PSR, ¶ 75.

Instead, he found drug use and friends on the streets at an exceptionally early age. See PSR,

¶ 65.

        His lack of education, his periods of incarceration, and his use of substances all have

limited his ability to maintain employment that can raise him out of poverty. That should not

be read to conclude that Mr. Torres has no interest in working. From the earliest meetings,

Mr. Torres has referenced his work at Taco Bell and his hopes to have become a manager

there. He recognizes that his failure at Taco Bell before returning in February, 2020, likely

played a role in his conduct. While a sustainable living on that income may be a struggle,

Mr. Torres’s interest is a step in the right direction.

        The instability of Mr. Torres’s upbringing clearly contributed to his seeking refuge in

substances and provided no focus or direction to which he could root himself. His struggle

with substance abuse has been a lifelong one that he has often failed, and likely a

contributing factor in nearly every arrest and conviction. He has been willing to participate

in treatment, and he recognizes that he continues to need help. Mr. Torres has had successes

and failures in treatment, and he has expressed interest in returning to treatment when he

reaches the BOP.

        Recognizing the tumultuousness of his past, Mr. Torres needs a better post-release

plan. He plans to return to his girlfriend and to continue their family. The conditions




                                                 10
    Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 11 of 17




recommended by the Probation Office, see PSR, ¶ 115, will be important to promoting his

rehabilitation and, to some extent, deterring him from returning to criminal conduct. The

Court should consider including conditions that he observe Reentry Court and/or Support

Court upon his release and review with his supervising probation officer the benefits of

participating in those programs, which also would afford a greater level of supervision.

       The Court may also want to include a condition that Mr. Torres appear for a

compliance review hearing within some defined period of time following his release from the

BOP to check on his progress. If he is working and substance-free, great; the hearing could

be used to further encourage him and to consider options going forward. If there is a

problem or need for services not covered by the conditions in place, Mr. Torres will be

reminded of the Court’s interest in his success but also that something far short of the instant

conduct could warrant a return to prison.

       C.      The Goals And Purposes Of Sentencing Require Balancing All Factors
               And Not Just Focusing On Punishment and Deterrence.

       In 18 U.S.C. § 3553(a)(2), Congress set forth an array of policy goals to be

implemented in sentencing. First, this subsection lists “the need for the sentence imposed . . .

to reflect the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense.” This factor requires that the Court consider the purpose of

punishment, while maintaining the integrity of the criminal justice system.

       A sentence in the Guidelines range should suffice to serve this purpose and to deter

Mr. Torres. He has been reintroduced to the federal criminal justice system and will

experience separation from his family; he is likely to be held at a BOP facility away from

them, and his girlfriend does not have the resources to make regular visits to an institution,

even if it is FCI Danbury. The deterrence factor, and to some extent punishment, will be felt



                                               11
    Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 12 of 17




and, hopefully, intertwined with rehabilitation while Mr. Torres serves a term of supervised

release.

       A concurrent term for at least a portion of the sentence imposed for violating

supervised release will not undermine the law, punishment, or any sentencing factors. As

discussed infra, courts are recognizing that the prison conditions created by the pandemic

warrant recognition. While this case clearly is not suitable for compassionate release (for

example, Mr. Torres has yet to be sentenced), the circumstances that have warranted

reductions in sentences or lesser sentences are no less entitled to consideration.

       Mr. Torres, while previously on supervised release,1 had a mixed experience. He

tested positive for substances and was arrested previously. The instant offense came

somewhat late in the term, as he was due to terminate on March 22, 2021. He completed

MRT, leading to a nolle prosequi in state court, and had periods of employment. Going

forward, his next term of supervised release can address recidivism concerns by requiring

ongoing substance abuse and mental health treatment, and by requiring that he work or

obtain vocational training on a full-time basis.

       D.      In Considering 18 U.S.C. 3553(a)(4), The Court Should Impose A Term
               In The Guidelines Range With At Least A Partially Concurrent Sentence
               For His Violation Of The Conditions of Supervised Release.

       The Court should use the Guidelines range set forth in the plea agreement. The PSR

found a criminal history category of IV, due to a point total of 7, i.e., the lowest point total in


1
  Federal law acknowledges that prison is not really designed for rehabilitation. See 18
U.S.C. § 3582 (“The court, in determining whether to impose a term of imprisonment, and, if
a term of imprisonment is to be imposed, in determining the length of the term, shall consider
the factors set forth in section 3553(a) to the extent that they are applicable, recognizing that
imprisonment is not an appropriate means of promoting correction and rehabilitation.”); see
United States v. Pallowick, 364 F. Supp. 2d 923 (E.D. Wisc. 2005) (departing from 70-87
months to 46 months where defendant was convicted of six armed bank robberies because,
inter alia, lengthy incarceration would inhibit rehabilitation).


                                                12
    Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 13 of 17




CHC IV. In United States v. Fernandez, 877 F.2d 1138, 1144 (2d Cir. 1989), the Court of

Appeals observed that “discretionary power to depart from the Guidelines may be especially

important” in cases with a plea agreement because otherwise “the widespread practice of plea

bargaining [would become] unworkable.” It reasoned that a person would “have far less

incentive to plead guilty at the outset” if the parties’ expectations were altered on the day of

sentencing. Id. And Congress, in adopting the Sentencing Reform Act, had no intention of

weakening the widespread system of plea bargaining, despite the Guidelines’ failure to

explicitly consider this factor. Id. Because the Sentencing Commission has not yet fully

considered plea bargaining as a factor in shaping the Guidelines, a district court retains

discretion to depart to give effect to the plea bargain. See id. at 1145. The Court of Appeals

has on many occasions, including recently, emphasized the importance of respecting the

plea-bargaining process. See United States v. Wilson, 920 F.3d 155, 158 (2d Cir. 2019)

(holding that government breached plea agreement by arguing for additional sentencing

enhancements in response to draft PSR). The Court should apply that reasoning here and

depart to the range in the plea agreement.2

       On balance, a Guidelines sentence should suffice. The range captures his offense

conduct and his criminal history. That history does not warrant an upward departure, and to

the extent that the Government argues otherwise, any movement in an upward direction is




2
  The discrepancy in the calculation appears to arise from the two points attributed to Mr.
Torres’s 2010 sentence of time served for conviction for possession of narcotics. In the
current PSR, the Probation Office assesses two points for the time served sentence, assuming
that that term accounts for Mr. Torres entering into custody on March 26, 2010, and then
being sentenced on June 9, 2010. See PSR, ¶ 41. The prior PSR in the 2012 case only
assessed one point, which, if applied to the instant case, would drop the point total to 6 and
criminal history category to III. Ensuring consistency in the two proceedings further
supports departing to the range in the plea agreement.


                                               13
    Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 14 of 17




countered by the mitigating factors, including Mr. Torres’s unstable childhood and struggles

in school and with substance abuse.

       The Court also should recognize that the pandemic renders the imposition of a fully

consecutive prison term for the supervised release violation unwarranted. There is an

emerging consensus that sentences served under the specter of COVID-19 are harsher than

ordinarily contemplated. Courts are recognizing that “the factor relating to the ‘need for just

punishment’ has dramatically shifted” during the COVID-19 pandemic. United States v.

Indarte, 2020 U.S.Dist. 189970, 12, 2020 WL 6060299, 4 (W.D. Wash. Oct. 14, 2020).

       At 5’7” and 220 pounds, the CDC BMI calculator indicates that Mr. Torres’s BMI is

34.5, rendering him obese and more susceptible to severe complications should he contract

COVID-19. Hopefully, that risk will lose its importance in the coming months, but until

there is widespread vaccination within the prison system, Mr. Torres will have to continue to

endure harsher prison conditions and fewer opportunities for rehabilitative programming.

Those institutional consequences are on top of having to live day to day with the uncertainty

about his well-being and worries about the health of his family.

       One court observed that “[h]igh-risk defendants living in fear during a COVID-19

outbreak in their facility experience an incarceration significantly more laborious than before

COVID-19. The laborious nature of this incarceration causes the § 3553(a) factors to favor

release before the defendant has served his or her full sentence.” United States v. Little, 2020

U.S.Dist. 90860, 5, 2020 WL 2613034, 2 (N.D. Ohio May 23, 2020) citing United States v.

Beck, No 1:13-cr-186-6, 425 F.Supp.3d 573, 2019 U.S.Dist. LEXIS 108542, 32 (M.D.N.C.

June 28, 2019); see also United States v. Zukerman, 451 F. Supp. 3d 329, 336 (S.D.N.Y.




                                              14
    Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 15 of 17




2020) (acknowledging the “seriousness and duration of [the individual’s] criminal conduct,”

but noting “the environment where [the individual] is serving his sentence” changes things).

        Even prior to Covid-19 the Seventh Circuit recognized:

                In effect Schullo is arguing that the severity of a prison sentence has two
                dimensions: its length, and the harshness of the conditions, and that the
                harsher the conditions the shorter the sentence should be. There is enough
                merit to the argument to allow a sentencing judge to take it into account,
                Koon v. United States, 518 U.S. 81, 111-12, 116 S. Ct. 2035, 135 L. Ed.
                2d 392 (1996), but not enough merit to make a judge who refuses to do so
                unreasonable, at least when the sentence he imposes is within the
                guidelines range.

United States v. Spano, 476 F.3d 476, 479 (7th Cir. 2007) (emphasis added). The

circumstances in the prisons, with facilities battling waves of outbreaks, simply were not

contemplated by the Guidelines but courts have recognized the reality of the situation.

        Mr. Torres has been detained at Hartford Correctional Center since his arrest. That

facility has not been spared. The DOC reports 5 asymptomatic inmates at HCC as of today,

and that the facility has had 366 inmate positives.3 Conditions have been more restrictive,

with visits often prohibited and movements within the facility limited. While release would

not be appropriate here, these circumstances weigh in favor of a below-Guidelines sentence,

or for the Court to exercise the discretion available in imposing a term for Mr. Torres’s

violations of the conditions of his supervised release. Accordingly, Mr. Torres requests a 48-

month prison term, with a 24-month term for his violation, 12 months of which to be served

concurrently.




3
 DOC tracking information is available at https://portal.ct.gov/DOC/Common-Elements/Common-
Elements/Health-Information-and-Advisories.


                                                  15
    Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 16 of 17




                                      CONCLUSION

       For the foregoing reasons, Mr. Torres respectfully requests that the Court impose a

sentence in the Guidelines range reflected in the plea agreement, 48 months, followed by

three years of supervised release, and with no fine imposed. Mr. Torres will pay the special

assessment while working within the BOP. Mr. Torres requests that the Court impose

conditions of supervised release that will promote his employability and treat his clear needs

for substance abuse and mental health treatment.

       On the violation of supervised release, Mr. Torres requests that the Court impose a

term of 24 months, of which 12 months will be imposed concurrently, due to the impact of

the pandemic on Mr. Torres’s prison time. The pandemic has indisputably made prison time

more punitive and reduced opportunities for rehabilitation. A total effective sentence of 60

months will account for that impact, which is not addressed by the Guidelines, as well as

sufficiently meet the purposes of sentencing.



                                      Respectfully submitted,

                                      JONATHAN TORRES

                                      /s/Charles F. Willson/s/__________
                                      By Charles F. Willson (# ct24129)
                                      FEDERAL PUBLIC DEFENDER’S OFFICE
                                      10 Columbus Boulevard, 6th Floor
                                      Hartford, CT 06106
                                      Tel: (860) 493-6260
                                      Fax: (860) 493-6269
                                      email: Charles_Willson@fd.org




                                                16
    Case 3:20-cr-00072-AWT Document 49 Filed 02/22/21 Page 17 of 17




                               CERTIFICATE OF SERVICE

        This is to certify that on February 22, 2021, a copy of the foregoing was filed
electronically via the Court’s CM/ECF system, and by that system, counsel for the
Government has been provided with a copy of the foregoing.

/s/Charles F. Willson/s/__________
Charles F. Willson




                                              17
